Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about January 9, 1996, which, inter alia, granted defendant $300 per week temporary maintenance, $700 per week child support, and other pendente lite relief, unanimously affirmed, with costs.
Having failed to file a net worth statement or to disclose information critical to the assessment of his net worth, plaintiff cannot be heard to complain that the court erred in drawing inferences favorable to defendant with respect to the disputed financial issues involved (Uniform Rules for Trial Cts [22 NYCRR] § 202.16 [k] [5]; Glass v Glass, 233 AD2d 274). Furthermore, the appropriate remedy for the claimed inequity in this temporary award of maintenance and other relief is a prompt trial where an accurate appraisal of the financial situation of the parties may be obtained (Sayer v Sayer, 130 AD2d 407).
We have considered plaintiff’s other arguments and find them to be without merit. Concur—Milonas, J. P., Rubin, Mazzarelli and Andrias, JJ.